Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-9 and 11-18 are objected to because of the following informalities:  
Regarding claims 2-9, lines 1 recite “a system…”, to correct antecedent basis please correct to read “[[a]] the system…”.
Regarding claims 11-18, lines 1 recite “a method…”, to correct antecedent basis please correct to read “[[a]] the method…”.
Appropriate correction is required.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding Claims 1-19, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1-5, 13, 7-9, 14-18 and 20-23 of U.S. Patent No.11212468 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application are obviousness by respectively over claims 1-5, 13, 7-9, 14-18 and 20-23 of U.S. Patent 11212468 B2, in that claims 1-5, 13, 7-9, 14-18 and 20-23 of the U.S. Patent contain all the limitations of claims 1-19 of the instant application. Claims 1-19 of the instant application are therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.


Instant Application
US 11212468 B2
1. An event-based vision sensor system, comprising: an event-based pixel array comprising pixels that detect light; a readout circuit for reading out events associated with light received by each pixel and with the position it occupies in the array; and a memory controller that enables writing of each event, or event-related data, associated with a certain pixel to a certain address in a memory; wherein the memory controller is on the same chip as the event-based pixel array.








2. A system as claimed in claim 1, wherein the memory controller that ensures that the position of that address in the memory in which that event or event-related data is written, is a function of the position in the pixel array occupied by the pixel that generated that event.

3. A system as claimed in claim 1, wherein the memory can be written by the memory controller and independently read from outside.

4. A system as claimed in claim 1, which is implemented as three-dimensional integrated circuit.

5. A system as claimed in claim 1, wherein the memory controller implements a one-to-one mapping between pixels of the event-based pixel array and addresses in the memory.

6. A system as claimed in claim 1, wherein the memory controller assigns each pixel a dedicated address or range of addresses of the memory and wherein the memory address dedicated to a certain pixel is a function of a location of that certain pixel in the array.







7. A system as claimed in claim 1, wherein the memory controller stores timestamps in the memory.

8. A system as claimed in claim 1, wherein the memory controller maintains a buffer index in the memory for last time stamp map also stored in the memory.

9. A system as claimed in claim 1, wherein the memory controller sends timestamps followed by addresses of pixels that detected a change to the memory.


10. A method of operation of an event-based vision sensor system, comprising: detecting light with an event-based pixel array; reading out events associated with light received by each pixel and with the position it occupies in the array with a readout circuit; and a memory controller writing of each event, or event-related data, associated with each pixel to different address in a memory, wherein the memory controller is on the same chip as the event-based pixel array.







11. A method as claimed in claim 10, further comprising the memory controller ensuring that the position of that address in the memory in which that event or event-related data is written, is a function of the position in the pixel array occupied by the pixel that generated that event.

12. A method as claimed in claim 10, wherein the memory can be written by the memory controller and independently read from outside.

13. A method as claimed in claim 10, which is implemented as three-dimensional integrated circuit.

14. A method as claimed in claim 10, further comprising the memory controller mapping between pixels of the event-based pixel array and addresses in the memory on a one-to-one basis.

15. A method as claimed in claim 10, further comprising the memory controller assigning each pixel a dedicated memory address of the memory and wherein the memory address or range of addresses dedicated to a certain pixel is a function of a location of that certain pixel in the array.

16. A method as claimed in claim 10, further comprising the memory controller storing timestamps in the memory.

17. A method as claimed in claim 10, further comprising the memory controller maintaining a buffer index in the memory for last time stamp map also stored in the memory.

18. A method as claimed in claim 10, further comprising the memory controller sending timestamps followed by addresses of pixels that detected a change to the memory.

19. An event-based vision sensor system, comprising: an event-based pixel array comprising pixels that detect light; a readout circuit for reading out events associated with light received by each pixel and with the position it occupies in the array; and a memory controller that enables writing of each event, or event-related data, associated with a certain pixel to a certain address in a memory, wherein the memory controller assigns each pixel a dedicated address of the memory and wherein the memory address or range of addresses dedicated to a certain pixel is a function of a location of that certain pixel in the array.
1. An event-based vision sensor system, comprising: an event-based pixel array comprising pixels that detect light; a readout circuit for reading out events associated with light received by each pixel and with the position it occupies in the array; and a memory controller that enables writing of each event, or event-related data, associated with a certain pixel to a certain address in a memory, the events relating to whether On events or Off events occurred in each pixel; wherein the memory controller is on the same chip as the event-based pixel array and adds the addresses to an index buffer and a processing unit reads the index buffer and updates a read pointer in the index buffer to a last memory address that has been read.

2. The system as claimed in claim 1, wherein the memory controller that ensures that the address in the memory in which that event or event-related data is written is a function of the position in the pixel array occupied by the pixel that generated that event.

3. The system as claimed in claim 1, wherein the memory can be written by the memory controller and independently read from outside.

4. The system as claimed in claim 1, which is implemented as three-dimensional integrated circuit.

5. The system as claimed in claim 1, wherein the memory controller implements a one-to-one mapping between pixels of the event-based pixel array and addresses in the memory.

13. The system as claimed in claim 1, wherein the memory controller waits for events and then receives the events from the readout circuit, the memory controller assigns timestamps read from a clock source to each of the events received from the readout circuit RO, and calculates addresses of the memory to which the timestamps for the events are written according to a one-to-one mapping between pixels of the event-based pixel array and addresses in the memory.

7. The system as claimed in claim 1, wherein the memory controller stores timestamps in the memory.

8. The system as claimed in claim 1, wherein the memory controller maintains a buffer index in the memory for last time stamp map also stored in the memory.

9. The system as claimed in claim 1, wherein the memory controller sends timestamps followed by addresses of pixels that detected a change to the memory.


14. A method of operation of an event-based vision sensor system, comprising: detecting light with an event-based pixel array; reading out events associated with light received by each pixel and with the position it occupies in the array with a readout circuit; and a memory controller writing of each event, or event-related data, associated with each pixel to different address in a memory; wherein the memory controller is on the same chip as the event-based pixel array and adds the addresses to an index buffer and a processing unit reads the index buffer and updates a read pointer in the index buffer to a last memory address that has been read.

15. The method as claimed in claim 10, further comprising the memory controller ensuring that the position of that address in the memory in which that event or event-related data is written, is a function of the position in the pixel array occupied by the pixel that generated that event.

16. The method as claimed in claim 10, wherein the memory can be written by the memory controller and independently read from outside.

17. The method as claimed in claim 10, which is implemented as three-dimensional integrated circuit.





18. The method as claimed in claim 14, further comprising the memory controller mapping between pixels of the event-based pixel array and addresses in the memory on a one-to-one basis.






20. The method as claimed in claim 14, further comprising the memory controller storing timestamps in the memory.

21. The method as claimed in claim 14, further comprising the memory controller maintaining a buffer index in the memory for last time stamp map also stored in the memory.

22. The method as claimed in claim 14, further comprising the memory controller sending timestamps followed by addresses of pixels that detected a change to the memory.

23. An event-based vision sensor system, comprising: an event-based pixel array comprising pixels that detect light; a readout circuit for reading out events associated with light received by each pixel and with the position it occupies in the array; and a memory controller that enables writing of each event, or event-related data, associated with a certain pixel to a certain address in a memory with a one-to-one mapping between pixels of the event-based pixel array and addresses in the memory; wherein the memory controller is on the same chip as the event-based pixel array and the memory can be written by the memory controller and independently read from outside, and the memory controller adds the addresses to an index buffer and a processing unit reads the index buffer and updates a read pointer in the index buffer to a last memory address that has been read.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6, 7,10, 11, 15-16 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180262705 A1, hereinafter “Park”) in view of Tay; Hiok Nam (US 20070211156 A1, hereinafter “Tay”)

Regarding claim 1, Park teaches an event-based vision sensor system (Figs. 1&8-9), comprising: 
an event-based pixel array comprising pixels that detect light (Figs. 1&8-9, [0040]: vision sensor 110 may sense a change in intensity of light, and in response to the result of the sensing, output an event signal. In contrast, in the case where the event that the intensity of light decreases occurs, the vision sensor 110 may output an “off-event,” (e.g., a signal indicating the occurrence of the decreased intensity of light)); 
a readout circuit for reading out events associated with light received by each pixel and with the position it occupies in the array (Figs. 1&8-9,[0069]&[0104]-[0105]: readout circuit 119 transmits information about an event that occurred at the pixel (i.e., information indicating whether the event is an on-event or an off-event). The on-event information or the off-event information, which are called “polarity information”, may be transmitted to the row AER (refer to FIGS. 3A and 4A) or the row sampler (refer to FIGS. 5A, 6A, and 7A) described with reference to FIGS. 3A to 7A. A packetizer and IO circuit 117b may generate a packet based on the timestamps TS(s), the column address C_ADDR, the group address GP_ADDR, and/or the pieces of polarity information Pol(s)). 
and a memory controller that enables writing of each event, or event-related data, associated with a certain pixel to a certain address in a memory ([0118]-[0119]: a processor 120 to control a memory 130 to store a packet or a frame received from the vision sensor 110. For example, as described with reference to FIGS. 3B to 7B, the packet or frame may include a part of the timestamp TS, the column address C_ADDR, the row address R_ADDR, the group address GP_ADDR, and/or the polarity information Pol including the on-event information and the off-event information). 
Park does not teach wherein the memory controller is on the same chip as the event-based pixel array.
However, Tay discloses wherein the memory controller is on the same chip as the event-based pixel array (Fig. 1, [0045]&[0049]: an image sensor 10 includes a pixel array 12 and a memory controller 40. The memory controller 40 provides arbitration for data transfer between the image sensor 10, and a memory 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park image sensor configuration with the known Tay’s mage processing device configuration such that wherein the memory controller is on the same chip as the event-based pixel array, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179; and therefore, the resulting of the combination would be predictable by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The suggestion/ motivation for doing so would be to decrease the time required to capture and transmit images from the pixel array; to provide a low noise, high speed, high resolution image sensor that can utilize external memory (Tay: [0008]).

Regarding claim 2, the Park and Tay combination teaches [[a]] the system as claimed in claim 1, in addition Park discloses wherein the memory controller that ensures that the position of that address in the memory in which that event or event-related data is written, is a function of the position in the pixel array occupied by the pixel that generated that event ([0048]&[0069]: The packet or frame including polarity information of an event, an address ADDR of a pixel where the event occurs, a timestamp).

Regarding claim 3, the Park and Tay combination teaches [[a]] the system as claimed in claim 1, in addition Tay discloses wherein the memory can be written by the memory controller and independently read from outside (Fig. 1, [0044]: The memory controller 44 is coupled to an external bus 68 by a controller bus 70. The external bus 68 is coupled to the external processor 72 and the external memory 74).

Regarding claim 6, the Park and Yang combination teaches [[a]] the system as claimed in claim 1, in addition Park discloses wherein the memory controller assigns each pixel a dedicated address or range of addresses of the memory and wherein the memory address dedicated to a certain pixel is a function of a location of that certain pixel in the array ([0118]-[0119]: a processor 120 to control a memory 130 to store a packet or a frame received from the vision sensor 110. For example, as described with reference to FIGS. 3B to 7B, the packet or frame may include a part of the timestamp TS, the column address C_ADDR, the row address R_ADDR, the group address GP_ADDR, and/or the polarity information Pol including the on-event information and the off-event information).

Regarding claim 7, the Park and Tay combination teaches [[a]] the system as claimed in claim 1, in addition Park discloses wherein the memory controller stores timestamps in the memory ([0118]-[0119]: a processor 120 to control a memory 130 to store a packet or a frame received from the vision sensor 110. For example, as described with reference to FIGS. 3B to 7B, the packet or frame may include a part of the timestamp TS, the column address C_ADDR, the row address R_ADDR, the group address GP_ADDR, and/or the polarity information Pol including the on-event information and the off-event information).

Regarding claims 10-11 and 15-16, Method claims 10, 11, 15 and 16 are drawn to the method of using the corresponding apparatus claimed in claims 1, 2, 6 and 7.  Therefore, method claims 10, 11, 15 and 16 correspond to apparatus claims 1, 2, 6 and 7 and are rejected for the same reasons of anticipation as used above.

Regarding claim 19,  claim 19 has been analyzed with regard to claims 1 and 6 and is rejected for the same reasons of obviousness as applied above to claim 1 and 6.

Claims 3, 9, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Park and Tay combination as applied above, in view of Orfaig et al. (US 2019/0075271 A1, hereinafter “Orfaig”).

 Regarding claim 3, the Park and Tay combination teaches [[a]] the system as claimed in claim 1, except wherein the memory can be written by the memory controller and independently read from outside.
However, Orfaig discloses wherein the memory can be written by the memory controller and independently read from outside ([0032]: VFB 100 supplies an interface to a data bus 102 connected to an external device. the interface to data bus 102 is through read and write ports R and W while event addresses are received directly from DVS 110 via an address bus 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the memory can be written by the memory controller and independently read from outside as taught by Orfaig into the Park and Tay combination. The suggestion/ motivation for doing so would be to allow parallelize and simplify access to an event local environment (patch) during processing. (Orfaig: [0005]).

Regarding claim 9, the Park and Tay combination teaches [[a]] the system as claimed in claim 1, except wherein the memory controller sends timestamps followed by addresses of pixels that detected a change to the memory. 
However, Orfaig discloses wherein the memory controller sends timestamps followed by addresses of pixels that detected a change to the memory ([0037]: Each pixel event output by DVS 110 is provided in the form of a packet which, in an example, may have a time stamp in field f(1), an x, y pixel address (the event_address) in field f(2), and a pixel value (expressed in gray scale or color bits) in field f(3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the memory controller sends timestamps followed by addresses of pixels that detected a change to the memory as taught by Orfaig into the Park and Tay combination. The suggestion/ motivation for doing so would be to allow parallelize and simplify access to an event local environment (patch) during processing. (Orfaig: [0005]). 

Regarding claims 12 and 18, Method claims 12 and 18 are drawn to the method of using the corresponding apparatus claimed in claims 3 and 9. Therefore, method claims 12 and 18 correspond to apparatus claims 3 and 9 and are rejected for the same reasons of obviousness as used above.

Claims 4-5, 8, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Park and Tay combination as applied above, in view of Williams (US 20150116564 A1, hereinafter “Williams”).

Regarding claim 4, the Park and Tay combination teaches [[a]] the system as claimed in claim 1, except which is implemented as three-dimensional integrated circuit.
 However, Williams discloses which is implemented as three-dimensional integrated circuit ([0060]-[0061]: imaging system 400 structure implemented using 3-D stacking techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate which is implemented as three-dimensional integrated circuit as taught by Williams into the Park and Tay combination. The suggestion/ motivation for doing so would be to permit the area efficiency of the circuits that form a digital memory and storage registers to be improved relative to conventional designs, both in terms of layout aspect ratio and overall density, than possible in conventional digital pixels (Williams: [0061]).

Regarding claim 5, the Park and Tay combination teaches [[a]] the system as claimed in claim 1, except wherein the memory controller implements a one-to-one mapping between pixels of the event-based pixel array and addresses in the memory.
However, Williams discloses wherein the memory controller implements a one-to-one mapping between pixels of the event-based pixel array and addresses in the memory ([0038]: In the simplest form of the present invention as illustrated in FIG. 3, an address mapping 300 is added between the pixel cell array 302 and the digital storage 304. The mapping 300 specifies the mapping from a pixel cell 306 in the EPA to a memory location 308 in digital storage 304 at a point in time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the memory controller implements a one-to-one mapping between pixels of the event-based pixel array and addresses in the memory as taught by Williams into the Arias-Estrada and Tay combination. The suggestion/ motivation for doing so would be to allow the signal to be moved around to follow the incoming signal across the FPA (Williams: [0015]&[0035]).

Regarding claim 8, the Park and Tay combination teaches [[a]] the system as claimed in claim 1, except wherein the memory controller maintains a buffer index in the memory for last time stamp map also stored in the memory.
However, Williams discloses wherein the memory controller maintains a buffer index in the memory for last time stamp map also stored in the memory. ([0091]: the quantization memory comprises two temporary buffers, each with a value for each pixel (essentially, two "Ping-Pong" image buffers, although more than two may be used) so that digital values can continue to be accumulated for a sub-frame while the previous sub-frame values are being dispersed into the registered-sum frame memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the memory controller maintains a buffer index in the memory for last time stamp map also stored in the memory as taught by Williams into the Park and Tay combination. The suggestion/ motivation for doing so would be to provide a more robust stabilization (Williams: [0015]&[0035]).

Regarding claims 13, 14 and 17, Method claims 13, 14 and 17 are drawn to the method of using the corresponding apparatus claimed in claims 4, 5 and 8.  Therefore method claims 13, 14 and 17 correspond to apparatus claims 4, 5 and 8 and are rejected for the same reasons of obviousness as used above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697